DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Examiner notes that the claims are replete with examples of indefiniteness and the examples below are NON-LIMITING examples only. Applicant must review and amend all claims for clarity, definiteness, and grammatical accuracy
Claim 1 recites “A method of controlling food cabinet”. This limitation is awkwardly worded and the term “food cabinet” lacks a defining article (i.e. “a”, “the”, “said”). Examiner believes “A method of controlling food cabinet” should recite “A method of controlling a food cabinet”. Appropriate correction is required. 
Claim 6 recites “a fourth sensor” and “a fourth signal”. However, claim 6 depends from claim 2, which does not require a “sensor” or a “signal”, and it is unclear how “a fourth sensor” and “a fourth signal” can be required without also requiring  “a first, 
Claim 8 recites “whereby the first electromagnetic adsorption device adsorbs one end of the second driving sheet to make the other end of the second driving sheet cock”. This limitation is awkwardly worded and renders the claim indefinite, as it is unclear what is being claimed by the limitation “the first electromagnetic adsorption device adsorbs one end of the second driving sheet to make the other end of the second driving sheet cock” (i.e. it is unclear if the term “adsorb” is a typographic error and is intended to be “absorb”, but it is entirely unclear how a “first electromagnetic adsorption device” would be able to adsorb or absorb “one end of the second driving sheet” See definition for “adsorb” below. It is additionally unclear what is being claimed by the phrase “to make the other end of the second driving sheet cock”, as the term “the other end” lacks proper antecedent basis, and the phrase “to make the other end of the second driving sheet cock” is unclear. Appropriate correction is required.

adsorb
gather a substance on a surface: Charcoal will adsorb gasses.
Not to be confused with:
absorb – assimilate; consume; soak up: A sponge absorbs water.
Source: https://www.thefreedictionary.com/adsorb

Claim 9 recites “a second sliding bar and a third sliding bar”. However, claim 9 depends from claim 1, and “a first sliding bar” is recited in claim 2. It is therefore unclear 
Claim 10 recites “a fifth sensor” and “a fifth signal”. However, claim 10 depends from claim 9, which does not require a “sensor” or a “signal”, and it is unclear how “a fifth sensor” and “a fifth signal” can be required without also requiring  “a first, second, third, and fourth sensor” and “a first, second, third, and fourth signal”. Appropriate correction is required.
Claim 13 recites “a ninth sensor” and “a ninth signal”. However, claim 13 only requires a “fifth, sixth, and seventh sensor” and a “fifth, sixth, and seventh signal”. Therefore a “first, second, third, fourth, and eighth sensor” and a “first, second, third, fourth, and eighth signal” are not required in the claim, and it is unclear how a “fifth, sixth, seventh, and ninth sensor” and a “fifth, sixth, seventh, and ninth signal” could be required without a “first, second, third, fourth, and eighth sensor” and a “first, second, third, fourth, and eighth signal”. Appropriate correction is required.
Claim 14 recites “an eighth sensor” and “an eighth signal”. However, claim 14 depends from claim 9, which does not require a “sensor” or a “signal”, and it is unclear how “an eighth sensor” and “an eighth signal” can be required without also requiring  “a first, second, third, fourth, fifth, sixth, and seventh sensor” and “a first, second, third, fourth, fifth, sixth, and seventh signal”. Appropriate correction is required.
Claim 16 recites “whereby the second electromagnetic adsorption device adsorbs one end of the second driving sheet to make the other end of the second driving sheet cock”. This limitation is awkwardly worded and renders the claim indefinite, as it is unclear what is being claimed by the limitation “the second electromagnetic 
Claims 2-5, 7, 11-12, and 15 are rejected as depending from a rejected base claim. 

Allowable Subject Matter
As best understood, Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN B REPHANN/Examiner, Art Unit 3634